   3:21-cv-01522-CMC-PJG          Date Filed 08/13/21      Entry Number 28       Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

LORINDA LINNEN,                   )
                                  )
                   Plaintiff,     )
                                  )
      v.                          )                 C.A. No. 3:21-cv-01522-CMC-PJG
                                  )
                                  )
SOUTH CAROLINA IN-HOME PARTNER-I, )
LLC, d/b/a PROVIDENCE HOME HEALTH )
and LHC GROUP, INC.,              )
                                  )
             Defendants.          )
                                  )



                           RULE 502(d) PROTECTIVE ORDER

       Presently before the Court is a Joint Motion by the Parties for entry of a protective order

pursuant to Federal Rule of Evidence 502(d). Having carefully considered the Joint Motion, the

Parties request is GRANTED as follows:

       The production of privileged or work-product protected documents, electronically stored

information (“ESI”) or information, whether inadvertent or otherwise, is not a waiver of the

privilege or protection from discovery in this case or in any other federal or state proceeding.

This Order shall be interpreted to provide the maximum protection allowed by Federal Rule of

Evidence 502(d).

       IT IS SO ORDERED.



                                            __________________________________________
August 13, 2021                             Paige J. Gossett
Columbia, South Carolina                    UNITED STATES MAGISTRATE JUDGE
